Exhibit 10.2

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”), dated as of June 22, 2018 by and among
Altimmune, Inc., a Delaware corporation, with headquarters located at 910
Clopper Road, Suite 201S, Gaithersburg, Maryland 20878 (the ”Company”), the
investor listed on the signature page attached hereto under the heading “Holder”
(the “Holder”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement or the
Existing Certificate of Designations (each as defined below), as applicable.

WHEREAS:

A. Pursuant to a Securities Purchase Agreement dated as of August 16, 2017 by
and among the Company, the Holder and certain other buyers party thereto
(“Purchase Agreement”), the Company sold to Hudson Bay Master Fund Ltd. (the
“Original Holder”) and certain other investors identified on the signature pages
attached thereto: (i) shares of convertible preferred stock, par value $0.0001
per share (the “Existing Preferred Shares”) of the Company designated as Series
B Convertible Preferred Stock, the terms of which are set forth in the
certificate of designations for such series of preferred stock (the “Existing
Certificate of Designations”) in the form attached as Exhibit A to the Purchase
Agreement, convertible into the Company’s common stock, par value $0.0001 per
share (the ”Common Stock”) in accordance with the terms of the Existing
Certificate of Designations and (ii) Warrants in the form attached as Exhibit B
to the Purchase Agreement (the “Warrants”) to acquire shares of Common Stock.

B. The Original Holder transferred the Existing Preferred Shares purchased
pursuant to the Purchase Agreement to an affiliated fund of the Original Holder
(the “Transferee Holder”). Subsequently, the Transferee Holder transferred a
portion of the Existing Preferred Shares to the Holder and the Original Holder
transferred a portion of the Warrants to the Holder.

C. Pursuant to Section 9 the Existing Certificate of Designations, the Company
delivered to the Holder 464,416 shares of Common Stock (the “July 2018
Installment Shares”) as Pre-Installment Conversion Shares with respect to the
July 16, 2018 Installment Date under the Existing Certificate of Designations
(the “July 2018 Installment Date”).

D. The Company wishes the Holder to exchange all of the Warrants held by the
Holder for: (i) shares of Common Stock (the “Exchange Common Shares”), (ii) a
new series of convertible note of the Company, in the form attached hereto as
Exhibit A (the “Exchange Note”), which Note shall be convertible into shares of
Common Stock (as converted, collectively, the “Exchange Conversion Shares”) in
accordance with the terms of the Note, and (iii) the Cash Exchange Amount (as
hereinafter defined), all upon the terms and conditions set forth herein.

E. The exchange of the Warrants of the Holder for the Exchange Common Shares,
the Exchange Note and the Exchange Cash Amount is being made in reliance upon
the exemption from registration provided by Section 4(a)(2) of the Securities
Act of 1933, as amended (the “1933 Act”).



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company and the Holder hereby agree as follows:

(1) Waivers with Respect to the Existing Certificate of Designations.
Immediately prior to the Closing (as defined in Section 3(b)) and in accordance
with Section 15 of the Existing Certificate of Designations, the Holder and the
Other Holders (as defined in Section 5(m)(iv)(1)) constituting the Required
Holders (as defined in the Existing Certificate of Designations) hereby waive
all covenants, restrictions and other provisions contained in the Certificate of
Designations with respect to the transactions contemplated by this Agreement,
including, without limitation, the Company’s restriction set forth in Section 2
and Section 7(a) of the Existing Certificate of Designations to prepay any
portion of the Stated Value of the Existing Preferred Shares.

(2) Issuance of Exchange Note; Payments with Respect to the Existing Preferred
Shares. Subject to the satisfaction (or waiver) of the conditions set forth in
Section 6 and 7 below, the Company and the Holder hereby agree that:

(a) all of the Warrants held by the Holder, as set forth on the Holder’s
signature page attached hereto, shall be exchanged on the Closing Date (as
defined in Section 3(b)) for: (x) 481,410 Exchange Common Shares, (y) $282,000
principal amount of Exchange Note and (z) $206,800 (the “Exchange Cash Amount”)
in cash by wire transfer of immediately available funds;

(b) on the Closing Date the Company shall pay to the Holder the Installment
Amount due on the July 2018 Installment Date under the Existing Certificate of
Designations in the amount of $222,223.02 in cash by wire transfer of
immediately available funds pursuant to the Holder’s wire instructions set forth
on the Holder’s signature page attached hereto (the “July 2018 Installment
Amount Cash Payment”), notwithstanding (A) the Company’s election in the related
Company Installment Notice to pay such Installment Amount pursuant to a Company
Conversion and (B) the Company’s delivery of the July 2018 Installment Shares to
the Holder prior to the date hereof; and

(c) on the Closing Date the Company shall pay to the Holder the Installment
Amount due on the August 15, 2018 Installment Date under the Existing
Certificate of Designations in the amount of $222,223.02 in cash by wire
transfer of immediately available funds pursuant to the Holder’s wire
instructions set forth on the Holder’s signature page attached hereto (the
“August 2018 Installment Amount Cash Payment” and together with the July 2018
Installment Amount Cash Payment, the “Installment Amount Cash Payments”).

The foregoing transactions are collectively referred to herein as the
“Exchange”. After the consummation of such Exchange, all obligations under the
Purchase Agreement and the Existing Certificate of Designations shall be
terminated without further action by the Holder or the Company, and the Holder’s
Warrants and the Holder’s Existing Preferred Shares will be deemed satisfied.
After the consummation of such Exchange, the Company and the Holder hereby
(a) waive any and all other rights with respect to the Purchase Agreement, the
Existing Certificate of Designations, the Holder’s Warrants and the Holder’s
Existing Preferred Shares and (b) release and discharge each other from any and
all claims that each may now have, or may have in the future, arising out of, or
related to, the Purchase Agreement, the Existing Certificate of Designations,
the Holder’s Warrants and the Holder’s Existing Preferred Shares (excluding any
claims arising hereunder). Notwithstanding the foregoing, and for the avoidance
of doubt, the Holder shall be entitled to keep the July 2018 Installment Shares,
which have been taken into account when calculating the number of Exchange
Common Shares to be issued to the Holder on the Closing Date.

 

- 2 -



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, to the extent that the Holder’s
right to the Exchange Common Shares would result in the Holder and its other
Attribution Parties exceeding 4.99% of the outstanding shares of Common Stock
(the “Maximum Percentage”), then the Holder shall not be entitled to such
Exchange Common Shares to such extent (and shall not be entitled to beneficial
ownership of such Exchange Common Shares to such extent) and the portion of such
Exchange Common Shares shall be held in abeyance for the Holder until such time
or times as its right thereto would not result in the Holder and its other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such Exchange Common Shares to the same extent as if
there had been no such limitation (the “Blocker Provision”). At such time or
times the Holder and its other Attribution Parties no longer exceed the Maximum
Percentage, the Holder shall give a written notice to the Company setting forth
how many Exchange Common Shares the Company shall issue to the Holder without
resulting in the Holder and its Attribution Parties exceeding the Maximum
Percentage. The issuance of the Exchange Common Shares held in abeyance on the
Closing Date upon written notice to the Company pursuant to the provisions
hereof shall be absolute and may not be cutback due to future transactions by
the Company that may be integrated with this Exchange for stockholder approval
rules of the Principal Market.

The number of Exchange Common Shares, if any, to be held in abeyance by the
Company for the Holder on the Closing Date due to the Blocker Provision is set
forth on the Holder’s signature page attached hereto.

(3) Exchange; Closing.

(a) Procedure. At the Closing, (i) the Holder shall deliver the Warrants held by
the Holder, as set forth on the Holder’s signature page attached hereto, to the
Company to the address set forth on the Company’s signature page attached hereto
(ii) subject to the Blocker Provision, the Company shall, or shall direct its
transfer agent to, credit the Holder’s account with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system with the
Exchange Common Shares in accordance with the DTC instructions set forth on the
Holder’s signature page attached hereto, (iii) the Company shall issue and
deliver to the Holder the Exchange Note in the principal amount set forth on the
Holder’s signature page attached hereto to the address set forth on the Holder’s
signature page attached hereto, (iv) the Company shall pay the Exchange Cash
Amount to the Holder in cash by wire transfer of immediately available funds
pursuant to the Holder’s wire instructions set forth on the Holder’s signature
page attached hereto and (v) the Company shall pay the Installment Amount Cash
Payments to the Holder in cash by wire transfer of immediately available funds
pursuant to the Holder’s wire instructions set forth on the Holder’s signature
page attached hereto.

 

- 3 -



--------------------------------------------------------------------------------

(b) Closing. The date and time of the closing (the “Closing”) of the
transactions specified in Sections 2 and 3(a) above (the “Closing Date”) shall
be 10:00 a.m., New York City Time, on the Business Day following the date of
notification of satisfaction (or waiver) of the conditions to Closing set forth
in Sections 6 and 7 hereof (or such other date and time as is mutually agreed to
by the Company and the Holder in writing). The Closing shall occur at the
offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

(4) Holder Representations, Warranties and Covenants. The Holder hereby
represents and warrants to the Company:

(a) Organization; Authorization; Enforcement. The Holder is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full right, corporate or partnership
power and authority to enter into and consummate the transactions contemplated
by this Agreement and otherwise carry out its obligations hereunder. This
Agreement has been duly and validly authorized, executed and delivered on behalf
of the Holder and shall constitute the legal, valid and binding obligations of
the Holder enforceable against the Holder in accordance with its terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(b) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the consummation by the Holder of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Holder or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

(c) Title.

 

  i) The Holder is the beneficial owner and sole legal owner of, and has good
and valid title to, the Warrants, free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto other than encumbrances by one or more
brokers of the Holder, which shall terminate upon the Closing, and encumbrances
under federal or state securities laws (“Claims”). The Holder has not, in whole
or in part, (i) assigned, transferred, hypothecated, pledged or otherwise
disposed of the Warrant or its rights in the Warrant, or (ii) given any person
or entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to the Warrant. Good and valid title to the Warrant,
free and clear of any Claims, will pass to the Company upon consummation of the
transaction contemplated hereby. The Holder has held the Warrants set forth on
its signature page for more than six (6) months.

 

- 4 -



--------------------------------------------------------------------------------

  ii) The Holder is the beneficial owner and sole legal owner of, and has good
and valid title to, the Existing Preferred Shares with respect to which it will
receive the Installment Amount Cash Payments on the Closing Date, free and clear
of any Claims other than encumbrances by one or more brokers of the Holder,
which shall terminate upon the Closing, and encumbrances under federal or state
securities laws. The Holder has not, in whole or in part, (i) assigned,
transferred, hypothecated, pledged or otherwise disposed of such shares or its
rights in such shares, or (ii) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such shares. The Holder’s Existing Preferred Shares will cease to be outstanding
immediately following the Closing Date.

(d) No Public Sale or Distribution. The Holder is acquiring the Exchange Common
Shares and the Exchange Note for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein, the Holder does not agree to hold any
of the Exchange Common Shares or the Exchange Note for any minimum or other
specific term and reserves the right to dispose of the Exchange Common Shares
and the Exchange Note at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.

(e) Risk. The Holder understands and accepts that acquiring the Exchange Common
Shares and the Exchange Note involves risks including, but not limited to, risks
described in the Company’s reports filed with the SEC. The Holder has such
knowledge, skill and experience in business, financial and investment matters
that the Holder is capable of evaluating the merits and risks of participating
in the Exchange. With the assistance of the Holder’s own professional advisors,
to the extent that the Holder has deemed appropriate, the Holder has made its
own legal, tax, accounting and financial evaluation of the merits and risks of
the Exchange. The Holder has considered the suitability of the Exchange Common
Shares and the Exchange Note as an investment in light of its own circumstances
and financial condition, and the Holder is able to bear the risks associated
with the Exchange.

(f) Non-Reliance. The Holder confirms that it is not relying on any
communication (written or oral) of the Company or any of its agents or
affiliates as investment advice or as a recommendation to enter into the
Exchange. It is understood that information provided by the Company or any of
its agents or affiliates shall not be considered investment advice or a
recommendation, and that none of the Company or any of its agents or affiliates
is acting or has acted as an advisor to the Holder in deciding whether to enter
in to the Exchange. The Holder is not relying, and has not relied, upon any
statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives, except for the representations and warranties made by the
Company in this Agreement. The Holder confirms that, except as expressly set
forth herein, the Company has not (1) given any guarantee or representation as
to the potential success, return, effect or benefit (either legal, regulatory,
tax, financial, accounting or otherwise) of an investment in the Exchange Common
Shares or the Exchange Note; or (2) made any representation to the Holder
regarding the legality of an investment in the Exchange Common Shares or the
Exchange Note under applicable investment guidelines, laws or regulations. In
deciding to enter in to the Exchange, the Holder is not relying on the advice or
recommendations of the Company, and the Holder has made its own independent
decision that the investment in the Exchange Common Shares or the Exchange Note
is suitable and appropriate for the Holder.

 

- 5 -



--------------------------------------------------------------------------------

(g) Access to Information. The Holder has had access to all materials it deems
necessary to enable it to make an informed investment decision concerning the
Exchange and has had the opportunity to review the Company’s filings and
submissions with the SEC, including, without limitation, all information filed
or furnished pursuant to the 1934 Act (collectively, the “SEC Reports”). The
Holder acknowledges and agrees that no statement or written material contrary to
the representations expressly set forth in this Agreement has been made or given
to the Holder by or on behalf of the Company. The Holder has had a full
opportunity to ask questions of the Company and its representatives concerning
the Company, its business, operations, financial performance, financial
condition and prospects, and the terms and conditions of the transactions and
has received answers thereto as the Holder deems necessary to enable it to make
an informed investment decision concerning the Exchange, the Exchange Common
Shares or the Exchange Note. The Holder specifically understands and
acknowledges that, on the date of this Agreement and on the Closing Date, the
Company may have in its possession non-public information that could be material
to the market price of the Warrants and/or the Common Stock, including but not
limited to non-public information related to the Company’s financial and
operating results for the quarter ended June 30, 2018 and the potential future
financing plans of the Company, that it has not disclosed to the Holder. The
Holder hereby represents and warrants that, in entering into this Agreement and
consummating the transactions contemplated hereby, it does not require the
disclosure of such non-public information to it by the Company in order to make
an investment in the Common Stock or a disposition of the Warrants, and hereby
waives all present or future claims solely to the extent arising out of or
relating to the Company’s failure to disclose such non-public information to the
Holder. Although such non-public information may be indicative of a value of the
Existing Preferred Shares and Warrants that is substantially different than the
value of the Exchange Common Shares, the Exchange Note and the Exchange Cash
Amount, the Holder is experienced, sophisticated and knowledgeable in trading
securities of public and private companies and understands the disadvantages to
which the Holder may be subject on account of the disparity of information as
between the Company and the Holder, and the Holder has nonetheless deemed it
appropriate and in its best interest to engage in the Exchange. The Holder
understands that the Company or certain of its Representatives may repurchase,
redeem, convert, exchange or otherwise acquire Existing Preferred Shares and
Warrants from other holders thereof in private or public transactions at prices
and on terms that may be significantly more favorable than those being received
by the Holder pursuant hereto. For the avoidance of doubt, nothing contained in
this Section 4(g) shall limit the Holder’s rights set forth in Section 5(n).

(h) Fairness. The Holder understands that no federal, state, local or foreign
agency has passed upon the merits or risks of an investment in the Exchange
Common Shares or the Exchange Note, or made any finding or determination
concerning the fairness or advisability of such investment.

(i) Accredited Investor. The Holder is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act.

 

- 6 -



--------------------------------------------------------------------------------

(j) No Affiliates. The Holder is not directly, or indirectly through one or more
intermediaries, controlling or controlled by, or under direct or indirect common
control with, the Company and is not, and has not been for the immediately
preceding three months, an “affiliate” (within the meaning of Rule 144 under the
1933 Act) (an “Affiliate”) of the Company. To its knowledge, the Holder did not
acquire any of the Warrants, directly or indirectly, from an Affiliate of the
Company. The Holder and its Affiliates collectively beneficially own and will
beneficially own as of the Closing (but without giving effect to the
Exchange) less than 10% of the outstanding Common Stock of the Company, and
immediately after giving effect to the Exchange, including, without limitation,
the Blocker Provision, the aggregate number of shares of Common Stock owned by
the Holder and its Affiliates, together with the aggregate number of shares
equal to the notional value of any “long” derivative transaction relating to
such Common Stock to which the Holder or its Affiliate is a party (excluding
derivative transactions relating to broad based indices and any interest in the
Warrants), will not exceed 9.99% of the outstanding Common Stock of the Company,
in each case, based on the number of shares of Common Stock reported to be
outstanding by the Company as set forth in Section 5(p) and, with respect to the
calculation of the percentage of shares owned by the Holder out of the
outstanding shares of Common Stock after giving effect to the Exchange, after
giving effect to any issuance of shares of Common Stock by the Company on the
Closing Date, as notified by the Company on or prior to the date hereof.

(k) Exemptions. The Holder understands that the Company is relying upon the
representations and agreements contained in this Agreement for the purpose of
determining whether the Holder’s participation in the transactions contemplated
hereby meets the requirements for exemption from, or a transaction not subject
to, the registration requirements of the 1933 Act. The Holder acknowledges that
the Exchange Common Shares and the Exchange Note have not been registered under
the 1933 Act.

(l) Arms-Length Dealing. The Holder acknowledges that the terms of the Exchange
have been mutually negotiated between the Holder and the Company. The Holder was
given a meaningful opportunity to negotiate the terms of the Exchange.

(m) Holder Representations and Warranties. The Holder specifically acknowledges
that the Company would not enter into this Agreement or any related documents in
the absence of the Holder’s representations, warranties and acknowledgments set
out in this Agreement (including, without limitation, the representations set
forth under clause (h) above), and that this Agreement, including such
representations, warranties and acknowledgments, are a fundamental inducement to
the Company, and a substantial portion of the consideration provided by the
Holder, in this transaction, and that the Company would not enter into this
transaction but for this inducement. The Holder understands that, unless the
Holder notifies the Company in writing to the contrary before the Closing, each
of the Holder’s representations and warranties contained in this Agreement will
be deemed to have been reaffirmed and confirmed as of the Closing Date.

(n) No Solicitation or Advertising. The Holder acknowledges that it had a
sufficient amount of time to consider whether to participate in the Exchange.
The Holder acknowledges that it did not become aware of the Exchange through any
form of general advertising or, to its knowledge, any form of solicitation
within the meaning of Rule 502 under the 1933 Act.

 

- 7 -



--------------------------------------------------------------------------------

(o) Leak-Out. During the period commencing on the date hereof and ending with
close of trading on the tenth (10th) Trading Day immediately after the date
hereof (such period, the “Restricted Period”), neither the Holder, nor any of
its Trading Affiliates (as defined below), collectively, shall sell, directly or
indirectly, (including, without limitation, any sales, short sales, swaps or any
derivative transactions that would be equivalent to any sales or short
positions) shares of Common Stock on any Trading Day during the Restricted
Period (any such date, a “Date of Determination”), in an amount that exceeds the
Holder Pro Rata Share (as defined below) of 35% of the trading volume of Common
Stock as reported by Bloomberg for the applicable Date of Determination, (the
“Leak Out Limitation”). As used herein, (i) “Trading Affiliates” means any
Person acting on behalf of or pursuant to any understanding with the Holder
which had knowledge of the transactions contemplated hereby, (x) has or shares
discretion relating to the Holder’s investments and trading or information
concerning the Holder’s investments or (y) is subject to the Holder’s review or
input concerning such Person’s investments or trading, (ii) the Holder Pro Rata
Share for the Holder, together with its Trading Affiliates, shall be 18.8% and
(y) the Leak Out Limitation of the Holder together with its Trading Affiliates
shall be 6.58%.

(p) Voting. The Holder agrees it shall cause any Common Stock owned by them
directly or indirectly, whether owned of record or beneficially owned, as of the
record date (the “2018 Annual Meeting Record Date”) for the Company’s annual
meeting of stockholders to be held in 2018 (the “2018 Annual Meeting”), in each
case that are entitled to vote at such 2018 Annual Meeting to be present for
quorum purposes and to be voted, at such 2018 Annual Meeting or at any
adjournments or postponements thereof, (i) for all directors nominated by the
Board for election at such 2018 Annual Meeting and (ii) in accordance with the
recommendation of the Board on any other proposals or other business that comes
before the 2018 Annual Meeting. For the avoidance of doubt, the Holder is not
required to hold any shares on the 2018 Annual Meeting Record Date.

(5) Company Representations, Warranties and Covenants. The Company hereby
represents, warrants and covenants, as applicable, to the Holder that, except as
set forth in the SEC Reports:

(a) Organization and Qualification. Each of the Company and its Subsidiaries are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
shall have the meaning ascribed to such term in the Purchase Agreement, except
that it shall also include any material adverse effect on the authority or
ability of the Company to perform its obligations under this Agreement and the
Exchange Note (collectively, the “Exchange Transaction Documents”).

 

- 8 -



--------------------------------------------------------------------------------

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Exchange Transaction Document and to issue the
Exchange Common Shares and the Exchange Note in accordance with the terms hereof
and thereof. The execution and delivery of this Agreement and the other Exchange
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Exchange Common Shares and the Exchange Note, the reservation
for issuance and the issuance of the Exchange Conversion Shares issuable upon
conversion of the Exchange Note have been duly authorized by the Company’s Board
of Directors and (other as set forth in Section 5(e)) no further filing,
consent, or authorization is required by the Company, its Board of Directors or
its stockholders. Each Exchange Transaction Document has been duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

(c) Issuance of Securities.

 

  i) The issuance of the Exchange Common Shares and the Exchange Note is duly
authorized and, upon issuance in accordance with the terms of this Agreement,
shall be validly issued and free from all taxes, liens and charges with respect
to the issue thereof. As of the Closing, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals or
exceeds (the “Required Reserved Amount) 150% of the maximum number of Exchange
Conversion Shares issuable upon conversion of the Exchange Note (assuming for
purposes hereof, that the Exchange Note is convertible at the Conversion Price
(as defined in the Exchange Note) and without taking into account any
limitations on the conversion of the Exchange Note set forth therein). Upon
conversion of the Exchange Note in accordance with the terms thereof, the
Exchange Conversion Shares will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

 

  ii) The offer and issuance by the Company of the Exchange Common Shares and
the Exchange Note in conformity with this Agreement constitute transactions
exempt from registration under the 1933 Act pursuant to Section 4(a)(2) of the
1933 Act. The Company acknowledges and agrees that in accordance with Rule 144
promulgated under the 1933 Act, (i) the holding period of the Warrants may be
tacked on to the holding period of the Exchange Common Shares and the Exchange
Note and (ii) assuming the Holder has not transferred the Exchange Note, the
holding period of the Warrants and the Exchange Note may be tacked on to the
holding period of the Exchange Conversion Shares. The Company agrees not to take
any position contrary to this Section 5(c) for purposes of Rule 144 of the 1933
Act. The Company agrees to take all actions, including, without limitation, the
issuance by its legal counsel of any necessary legal opinions, necessary to
issue unrestricted Exchange Common Shares and Exchange Conversion Shares that
are not containing any restrictive legend and, assuming the accuracy of the
Holder’s representation set forth in Section 4(j), freely tradable on the
Principal Market without restriction, in each case, without the need for any
action by the Holder.

 

- 9 -



--------------------------------------------------------------------------------

  iii) The Company is in compliance with Rule 144(c)(1) promulgated under the
1933 Act.

(d) No General Solicitation. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the 1933 Act) in connection with the offer or
sale of the Exchange Common Shares and the Exchange Note. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by the Holder or
its investment advisor) relating to or arising out of the transactions
contemplated hereby.

(e) Blue Sky. The Company shall make all filings and reports relating the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

(f) No Conflicts. The execution, delivery and performance of this Agreement and
the other Exchange Transaction Document by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby including,
without limitation, the issuance of the Exchange Common Shares and the Exchange
Note and reservation for issuance and issuance of the Exchange Conversion
Shares) will not (i) result in a violation of the Certificate of Incorporation
or Bylaws of the Company, any memorandum of association, certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or the articles of
association or bylaws of the Company or any of its Subsidiaries or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the Principal Market and applicable laws of the
State of Delaware and any other state laws) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.

(g) Consents. Other than as set forth in Section 5(e), the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by this Agreement in
accordance with the terms hereof. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Closing
Date, and the Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the consent, registration, application or filings
pursuant to the preceding sentence.

(h) Absence of Litigation. There are no legal or governmental investigations,
actions, suits or proceedings pending or, to the Company’s knowledge, threatened
against or affecting the Company, its Subsidiaries or any of its properties or
to which the Company or its Subsidiaries is or may be a party or to which any
property of the Company is or may be the subject that, if determined adversely
to the Company, would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

- 10 -



--------------------------------------------------------------------------------

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable the Company’s issuance of the Exchange Common Shares, Exchange Note
and Exchange Conversion Shares and the Holder’s ownership of such securities
from the provisions of any control share acquisition, interested stockholder,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation of the Company or the laws of the state of its incorporation which
is or could become applicable to the Holder as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Exchange Common Shares, Exchange Note and Exchange Conversion
Shares and the Holder’s ownership of such securities. Except as set forth in the
Company’s SEC filings, the Company does not have any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company. For the avoidance of doubt, the
provisions of this Section 5(i) are for the benefit of the Holder party hereto
on the date hereof and are not transferable to any other Person.

(j) Company Representations and Warranties. The Company specifically
acknowledges that the Holder would not enter into this Agreement or any related
documents in the absence of the Company’s representations, warranties and
acknowledgments set out in this Agreement, and that this Agreement, including
such representations, warranties and acknowledgments, are a fundamental
inducement to the Holder, and a substantial portion of the consideration
provided by the Company in this transaction, and that the Holder would not enter
into this transaction but for this inducement. The Company understands that,
unless the Company notifies the Holder in writing to the contrary before the
Closing, each of the Company’s representations and warranties contained in this
Agreement will be deemed to have been reaffirmed and confirmed as of the Closing
Date.

(k) Disclosure of Transactions and Other Material Information. The Company shall
issue a press release on or before 5:00 p.m., New York City time, on the date
hereof describing the terms of the transactions contemplated by this Agreement
and file a current report on Form 8-K (the “8-K Filing”) on or before 8:30 a.m.,
New York City time, on June 25, 2018, describing the terms of the transactions
contemplated by this Agreement in the form required by the 1934 Act and
attaching the form of this Agreement (and all schedules and exhibits to this
Agreement, including, without limitation, the form of the Exchange Note), as
exhibits to such filing (including all attachments, the “8-K Filing”). As of
immediately following the filing of the 8-K Filing with the SEC, the Holder
shall not be in possession of any material, nonpublic information received from
the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, that is not disclosed in the 8-K
Filing or in prior filings with the SEC. In addition, effective upon the filing
of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents, on the one hand, and the
Holder or any of its affiliates, on the other hand, shall terminate and be of no
further force or effect. The Company understands and confirms that the Holder
will rely on the foregoing in effecting transactions in securities of the
Company. The Company shall not, and shall cause its Subsidiaries and its and
each of their respective officers, directors, employees, affiliates and agents,
not to, provide the Holder with any material, nonpublic information regarding
the Company or any of its Subsidiaries from and after the date hereof without
the express prior written consent of the Holder. To the extent that the Company,
its Subsidiaries or any of its or their respective officers, directors,
employees, affiliates or agents delivers any material, non-public information to
the Holder without the Holder’s prior written consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents with respect to, or a duty to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents not to trade on the basis of, such material,
non-public information.

 

- 11 -



--------------------------------------------------------------------------------

(l) No Integration Actions. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act) or any person acting on behalf of the
Company or such affiliate will sell, offer for sale or solicit offers to buy in
respect of any security (as defined in the 1933 Act) that would be integrated
with the issuance of the Exchange Common Shares and/or the Exchange Note in a
manner that would require the registration under the 1933 Act of the issuance to
the Holder, and the Company will take all commercially reasonable action that is
appropriate or necessary to assure that its offerings of other securities will
not be integrated for purposes of the 1933 Act with the issuance of Exchange
Common Shares and the Exchange Note contemplated hereby. The Company hereby
acknowledges and agrees that the Company shall reserve for issuance the Exchange
Common Shares held in abeyance for the Holder due to the Blocker Provision and
such Exchange Common Shares shall have first priority for issuance under the
stockholder approval rules of the Principal Market.

(m) Additional Issuances of Securities.

(i) For purposes of this Section 5(m), the following definitions shall apply.

(1) ”Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, director or
consultant for services provided to the Company.

(2) ”Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(3) ”Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

 

- 12 -



--------------------------------------------------------------------------------

(4) ”Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, (ii) upon exercise of the Warrants;
provided, that the terms of such Warrants are not amended, modified or changed
on or after August 16, 2018, (iii) pursuant to the terms of the Existing
Certificate of Designations; provided, that the terms of the Existing
Certificate of Designations are not amended, modified or changed on or after
August 16, 2018, (iv) pursuant to the terms of the Exchange Note provided, that
the terms of the Note are not amended, modified or changed on or after the date
hereof; (v) upon exercise of any Options or Convertible Securities which are
outstanding on the day immediately preceding the date hereof; provided, that the
terms of such Options or Convertible Securities are not amended, modified or
changed on or after the date hereof; (vi) with respect to shares of the
Company’s Series A Junior Participating Preferred Stock issued or issuable
pursuant to the Company’s poison pill or rights plan then in effect; (vii) in
connection with obtaining commercially reasonable, arms-length debt financing
from any bank, financial institution or institutional lender approved by the
Board of Directors of the Company in good faith; (viii) in connection with any
acquisitions (whether by merger, consolidation, purchase of equity, purchase of
assets, reorganization or otherwise), mergers, consolidations, reorganizations
or similar transactions by Company or any of its Subsidiaries the terms of which
are approved by a majority of the disinterested directors of the Company, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities; (ix) in connection with (a) joint venture,
licensing or development activities, (b) distribution, supply or manufacture of
the Company’s products or services or (c) any other arrangements involving
business partners of the Company that, in each case, are approved by a majority
of the disinterested directors of the Company, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; (x) in connection with the sale of securities to Key Group
Development, or an affiliate thereof, with an aggregate purchase price not to
exceed $1,000,000; or (xi) pursuant to an at-the-market offering by the Company
whereby the Company may issue shares at a future determined price; provided,
that any Common Stock issued or issuable (or deemed to be issued in accordance
with Section 2(a) of the Warrants as in effect immediately prior to giving
effect to the Exchange) by the Company pursuant to the foregoing clause
(i) and/or pursuant to the foregoing clause (vii), which, when combined with all
Common Stock issued or issuable (or deemed to be issued in accordance with
Section 2(a) of the Warrants as in effect immediately prior to giving effect to
the Exchange) by the Company previously issued pursuant to the foregoing clause
(i) and/or pursuant to the foregoing clauses (vii), exceeds (1) at any time
prior to the date that is the later of (I) August 16, 2019 and (II) the date no
Existing Preferred Shares are outstanding, 2% of the aggregate number of shares
of Common Stock outstanding on the date of such issuance and (2) at any time
thereafter, 5% of the aggregate number of shares of Common Stock outstanding on
the date of such issuance, shall not constitute Excluded Securities hereunder.

(5) ”Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(6) ”Right of Participation Percentage” means (x) 6.3874% if the applicable date
of determination is on or prior to the first (1st) year anniversary of the
Closing Date and (y) 3.8324% if the applicable date of determination is after
the first (1st) year anniversary of the Closing Date.

 

- 13 -



--------------------------------------------------------------------------------

(ii) From the date hereof until the date (the “Trigger Date”) that is the tenth
(10th) Trading Day immediately following the July 2018 Installment Date, the
Company will not directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents (any such
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”); provided that this clause (ii) shall not apply to
(x) any offer or exchange of the Company’s securities (such as the Warrants
and/or the Existing Preferred Shares) for Common Stock and/or Common Stock
Equivalents to the extent that (1) the closing of such exchange occurs on or
after the date that is the tenth (10th) Trading Day immediately following the
date hereof (for the avoidance of doubt, the offer related to such exchange may
occur at any time), (2) the recipient of any such securities shall agree in
writing not to sell or otherwise transfer such securities until after the
Trigger Date, and (3) to the extent the Company announces a transaction
described in the foregoing clause (x), the Company shall include in such public
announcement a description of such lock-up agreement, (y) subject to
Section 5(m)(iii), the filing of a registration statement or (z) any public
announcement of the Company’s intent to conduct a public offering after the
expiration of the period specified in Section 5(m)(iii).

(iii) In addition, from the date hereof until the date that is the tenth (10th)
Trading Day immediately following the date hereof, the Company will not,
directly or indirectly, file any registration statement, any amendment to a
registration statement or any prospectus supplement with the SEC.

(iv) From the Trigger Date until the second (2nd) anniversary of the Closing
Date, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this
Section 5(m)(iv).

 

  (1) The Company shall deliver to the Holder and to each Buyer who enters on
the date hereof into an exchange agreement in a form identical to the Agreement
(other than the identity of the Holder; the number of Warrants and Exchange
Common Shares and the principal amount of Exchange Note being exchanged; the
amount of the Exchange Cash Amount and the Installment Amount Cash Payments; any
provision with respect to the reimbursement of legal fees; and the Holder Pro
Rata Percentage) (the “Other Holders” and collectively with the Holder, the
“Holders”) an irrevocable written notice (the “Offer Notice”) of any proposed or
intended issuance or sale or exchange (the ”Offer”) of the securities being
offered (the “Offered Securities”) in a Subsequent Placement, which Offer Notice
shall (w) identify and describe the Offered Securities, (x) describe the
anticipated price and other material terms upon which they are to be issued,
sold or exchanged, and the number or amount of the Offered Securities to be
issued, sold or exchanged, (y) identify the persons or entities (if known) to
which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with the Holders at
least the applicable Right of Participation Percentage of the Offered Securities
(the “Basic Amount”) and (b) if the Holder elects to purchase its Basic Amount,
any additional portion of the Offered Securities attributable to the Basic
Amounts of the Other Holders as the Holder shall indicate it will purchase or
acquire should the Other Holders subscribe for less than their Basic Amounts
(the “Undersubscription Amount”), which process shall be repeated until the
Holder shall have an opportunity to subscribe for any remaining
Undersubscription Amount; provided that (i) the Company shall promptly notify
the Holder of any changes to the anticipated price and other material terms of
the Offered Securities after the Offer Notice is sent and (ii) the Company shall
provide the Holder reasonable written notice (which shall not be less than four
(4) hours) of the final price (or formula therefor) and other material terms of
the Offered Securities before the Holder is required to provide the Company any
notice of their election to accept such Offer pursuant to Section 5(m)(iv)(2)
below.

 

- 14 -



--------------------------------------------------------------------------------

  (2) To accept an Offer, in whole or in part, the Holder must deliver a written
notice to the Company prior to the end of the fifth (5th) Business Day after the
Holder’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of the Holder’s Basic Amount that the Holder elects to purchase and, if
the Holder shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that the Holder elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Holders are less than the total of all of the Basic Amounts, then if the Holder
has set forth an Undersubscription Amount in its Notice of Acceptance it shall
then be entitled to purchase, in addition to the Basic Amounts subscribed for,
the Undersubscription Amount it has subscribed for; provided, however, that if
the Undersubscription Amounts subscribed for exceed the difference between the
total of all the Basic Amounts and the Basic Amounts subscribed for (the
“Available Undersubscription Amount”), if the Holder has subscribed for any
Undersubscription Amount it shall be entitled to purchase only that portion of
the Available Undersubscription Amount as the Basic Amount of the Holder bears
to the total Basic Amounts of all Holders that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent its
deems reasonably necessary. Notwithstanding anything to the contrary contained
herein, if the Company desires to modify or amend the terms and conditions of
the Offer, in any material respect, prior to the expiration of the Offer Period,
the Company may deliver to the Holder a new Offer Notice and the Offer Period
shall expire on the second (2nd) Business Day after the Holder’s receipt of such
new Offer Notice.

 

  (3) The Company shall have fifteen (15) Business Days from the expiration of
the Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Holder (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and to publicly announce
(a) the execution of such Subsequent Placement Agreement, if any, and (b) if a
Subsequent Placement Agreement is so executed, either (x) the consummation of
the transactions contemplated by such Subsequent Placement Agreement or (y) the
termination of such Subsequent Placement Agreement, which shall be filed with
the SEC on a Current Report on Form 8-K with such Subsequent Placement Agreement
and any documents contemplated therein filed as exhibits thereto.

 

- 15 -



--------------------------------------------------------------------------------

  (4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 5(m)(iv) (3) above), then the Holder may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that the Holder elected to purchase pursuant
to Section 5(m)(iv)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to the Holder pursuant to Section 5(m)(iv)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that the Holder so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Holder in accordance with Section 5(m)(iv)(1) above.

 

  (5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Holder shall acquire from the Company, and the
Company shall issue to the Holder, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 5(m)(iv)(4) above if the Holder have so elected, upon the terms and
conditions specified in the Offer. Notwithstanding anything to the contrary
contained in this Agreement, if the Company does not consummate the closing of
the issuance, sale or exchange of all or less than all of the Refused
Securities, within fifteen (15) Business Days of the expiration of the Offer
Period, the Company shall issue to the Holder, the number or amount of Offered
Securities specified in the Notice of Acceptance, as reduced pursuant to
Section 5(m)(iv)(4) above if the Holder has so elected, upon the terms and
conditions specified in the Offer.

The purchase by the Holder of any Offered Securities is subject in all cases to
the preparation, execution and delivery by the Company and the Holder of a
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Holder and its counsel; provided that, for the
avoidance of doubt, this paragraph shall not create any obligation on the
Company to amend or modify, or seek to amend or modify, any of the terms or
provisions of the Subsequent Placement Agreement, or otherwise prohibit the
Company from consummating the respective Subsequent Placement of Refused
Securities in accordance with the applicable Subsequent Placement Agreement.

 

- 16 -



--------------------------------------------------------------------------------

  (6) Any Offered Securities not acquired by the Holder or other persons in
accordance with Section 5(m)(iv)(3) above may not be issued, sold or exchanged
until they are again offered to the Holder under the procedures specified in
this Section 5(m)(iv).

 

  (7) The Company and the Holder agree that if the Holder elects to participate
in an Offer, (x) neither the purchase agreement with respect to such Offer nor
any other transaction documents related thereto, in each case, that are binding
on the Holder, shall include any term or provisions whereby the Holder shall be
required to agree to any restrictions in trading as to any securities of the
Company owned by the Holder prior to such Subsequent Placement and (y) the
Holder shall be entitled to the same registration rights provided to other
investors in such Subsequent Placement.

 

  (8) Notwithstanding anything to the contrary in this Section 5(m) and unless
otherwise agreed to by the Holder, the Company shall either confirm in writing
to the Holder that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Holder will not be in
possession of material non-public information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice. If by the fifteenth (15th) Business
Day following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Holder,
such transaction shall be deemed to have been abandoned and the Holder shall not
be deemed to be in possession of any material, non-public information with
respect to the Company. Should the Company decide to pursue such transaction
with respect to the Offered Securities, the Company shall provide the Holder
with another Offer Notice and the Holder will again have the right of
participation set forth in this Section 5(m)(iv). The Company shall not be
permitted to deliver more than two such Offer Notices to the Holder in any
90-day period (other than the Offer Notices contemplated by the last sentence of
Section 5(m)(iv)(2) of this Agreement) Notwithstanding anything to the contrary
herein, in no event shall delivery of any notice in accordance with the
requirements of this Section 5(m) constitute or be deemed to constitute a breach
of the Company’s obligation not to provide material non-public information
regarding the Company to the Holder or any other Person; provided the Company
then complies with the applicable requirement to publicly disclose such
material, nonpublic information pursuant to this Section 5(m)(iii).

 

- 17 -



--------------------------------------------------------------------------------

  (i) This Section 5(m) shall not apply in connection with the issuance of any
Excluded Securities.

 

  (ii) The right of participation granted to the Holder in this Section 5(m) may
be assigned in whole or in part by the Holder without the consent of the Company
to an affiliated fund of the Holder.

(n) Most Favored Nation. The Company hereby represents and warrants as of the
date hereof that none of the terms offered to any Person relating to the
exchange of any Warrants and any subsequent amendment thereto (each an “Exchange
Document”), is or will be more favorable to such Person than those of the Holder
and this Agreement (other than the reimbursement of legal fees); provided,
however, that for the purpose of this Section 5(n) the terms offered to any
Person in an Exchange Document shall be evaluated in their entirety and be
compared to the terms offered to the Holder pursuant to this Agreement in their
entirety. If, and whenever on or after the date hereof, the Company enters into
an Exchange Document, then the Company shall provide written notice (the
“Exchange Document Notice”) thereof to the Holder promptly following the
occurrence thereof. The Holder shall have five (5) Business Days from the
receipt of an Exchange Document Notice to elect to get the benefit of, and be
subject to, all of the rights and obligations under the related Exchange
Document. In the event of any such election by the Holder, the aggregate
consideration payable by the Company to the Holder (x) shall equal (i) the
aggregate consideration payable in respect of the exchange of the Warrants
pursuant to such Exchange Document, minus the aggregate consideration paid to
the Holder under this Agreement (the consideration to the Holder, for the
avoidance of doubt, is $958,800), and (y) shall be payable in cash by wire
transfer of immediately available funds unless the Company and the Holder shall
mutually agree in writing upon the issuance of shares of Common Stock in whole
or in part in lieu thereof. For purposes of this Section 5(n), any shares of
Common Stock issued pursuant to an Exchange Document or the Holder’s election
hereunder will be valued at 82% of the arithmetic average of the Weighted
Average Prices (as defined in the Exchange Note) for the three (3) Trading Days
immediately preceding the entry into such Exchange Agreement. In the event that
the Holder shall not deliver a written notice to the Company electing to receive
the benefits of this Section 5(n) on or prior to the fifth (5th) Business Day
after the delivery of an Exchange Document Notice by the Company, then the
Holder’s rights with respect to the applicable Exchange Document shall terminate
and be of no further force and effect. The provisions of this Section 5(n) shall
apply similarly and equally to each Exchange Document. This Section 5(n) shall
not apply to any Exchange Document that provides for the payment of aggregate
consideration (including cash, indebtedness and securities as valued pursuant to
this Section 5(n)) by the Company of less than $250,000.

(o) Fees and Expenses. Except as otherwise set forth above, each party to this
Agreement shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

(p) Outstanding Shares. As of the date hereof, there are 34,746,022 shares of
Common Stock issued and outstanding.

(6) CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

The obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Holder with prior written notice
thereof:

(a) The Holder shall have executed this Agreement and delivered the same to the
Company;

(b) The Holder shall have delivered to the Company the Warrants held by the
Holder contemporaneously with: (x) the issuance of the Exchange Note and,
subject to the Blocker Provision, the Exchange Common Shares and (y) the payment
of the Exchange Cash Amount; and

(c) The representations and warranties of the Holder shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date) and the Holder shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Holder at or prior to the Closing Date.

(d) The Company shall have obtained the listing of the Exchange Common shares
and the Exchange Conversion Shares on each Eligible Market (as defined in the
Exchange Note) on which the Common Stock is then listed for trading.

(e) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated
hereby.

(7) CONDITIONS TO HOLDER’S OBLIGATIONS HEREUNDER.

The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the Holder’s
sole benefit and may be waived by the Holder in respect of itself at any time in
its sole discretion by providing the Company with prior written notice thereof:

(a) The Company shall have executed this Agreement and delivered the same to the
Holder;

(b) The Company shall have duly executed and delivered to the Holder the
Exchange Note in the principal amount set forth on the Holder’s signature page
attached hereto;

(c) Subject to the Blocker Provision, the Company shall, or shall direct its
transfer agent to, credit the Holder’s account with DTC with the Exchange Common
Shares in accordance with the DTC instructions set forth on the Holder’s
signature page attached hereto;

 

- 19 -



--------------------------------------------------------------------------------

(d) The Company shall have paid the Exchange Cash Amount to the Holder in cash
by wire transfer of immediately available funds pursuant to the Holder’s wire
instructions set forth on the Holder’s signature page attached hereto;

(e) The Company shall have paid the Installment Amount Cash Payments to the
Holder in cash by wire transfer of immediately available funds pursuant to the
Holder’s wire instructions set forth on the Holder’s signature page attached
hereto;

(f) The Company shall have obtained the listing of the Exchange Common shares
and the Exchange Conversion Shares on each Eligible Market (as defined in the
Exchange Note) on which the Common Stock is then listed for trading;

(g) The representations and warranties of the Company under this Agreement shall
be true and correct in all respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date;

(h) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market as of
the Closing Date, in writing by the SEC or the Principal Market; and

(i) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated
hereby.

(8) TERMINATION.

In the event that the Closing shall not have occurred on or before the tenth
(10th) Business Day from the date hereof due to the Company’s or the Holder’s
failure to satisfy the conditions set forth in Sections 6 and 7 above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to the other party to this Agreement
and without liability of such party to the other party.

(9) MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

- 20 -



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement shall supersede all other prior
oral or written agreements among the Holder, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein and
therein, and this Agreement, and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Holder, and any amendment to
this Agreement made in conformity with the provisions of this Section 9(e) shall
be binding on the Holder and the Company. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

- 21 -



--------------------------------------------------------------------------------

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered if delivered pursuant to Section 9(f) of
the Purchase Agreement.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. The representations, warranties and covenants of the Company and
the Holder contained herein shall survive the Closing and delivery and
conversion of the Exchange Note.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

[Signature Page Follows]

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

COMPANY: ALTIMMUNE, INC. By:  

/s/ William J. Enright

  Name: William J. Enright   Title: President and Chief Executive Officer
Address, Facsimile Number and Email: 910 Clopper Road, Suite 201S Gaithersburg,
Maryland Attention: William Enright Telephone: 240-654-1450 E-mail:
Enright@altimmune.com



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

HOLDER:

ALTO OPPORTUNITY MASTER FUND,

SPC – SEGREGATED MASTER

PORTFOLIO B

By:  

/s/ Waqas Khatri

  Name: Waqas Khatri   Title:   Director Address, Facsimile Number and Email:
222 Broadway, 19th Floor New York, NY 100038 Attention: Waqas Khatri Facsimile:
646-849-1267 Telephone: 646-793-9056 E-mail: wk@ayrtonllc.com

 

Number of Warrants:

299,625

 

Number of Exchange Common Shares:

481,410

   DTC Instructions:

Number of Exchange Common Shares to be held in abeyance due to the Blocker
Provision:

0

 

Number of Exchange Common Shares to be held in abeyance due to the Blocker
Provision:

0

   Wire Instructions: Principal Amount of Exchange Note:    $282,000   



--------------------------------------------------------------------------------

EXHIBIT A

Exchange Note

See attached.



--------------------------------------------------------------------------------

ALTIMMUNE, INC.

CONVERTIBLE NOTE

 

Issuance Date: June [•], 2018    Original Principal Amount: U.S. $282,000

FOR VALUE RECEIVED, Altimmune, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to ALTO OPPORTUNITY MASTER FUND, SPC – SEGREGATED MASTER
PORTFOLIO B or registered assigns (the “Holder”) in cash and/or in shares of
Common Stock (as defined below) the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof, the “Principal”) when
due in accordance with the terms hereof and to pay interest (“Interest”) on any
outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable in accordance with the terms hereof. This Senior Convertible Note (this
“Note” and the other senior convertible notes (the “Other Notes” and together
with this Note, the “Notes”) issued by the Company to other holders (the “Other
Holders” and together with the Holder, the “Holders”) of the Company’s warrants
to purchase shares of Common Stock issued on August 21, 2017 pursuant to such
Other Holders’ respective Exchange Agreement entered into with the Company (the
“Other Exchange Agreements” and together with the Exchange Agreement (as defined
below), the “Exchange Agreements”) is being issued pursuant to that certain
Exchange Agreement dated as of June 22, 2018 by and between the Company and the
Holder (the “Exchange Agreement”). Certain capitalized terms used herein are
defined in Section 13.

(1) PAYMENTS OF PRINCIPAL; PREPAYMENT. On the Maturity Date, the Company shall
pay to the Holder an amount in cash representing all outstanding Principal and
accrued but unpaid Interest. The “Maturity Date” shall be December [•], 20181,
as may be extended at the option of the Holder in the event that, and for so
long as, an Event of Default (as defined in Section 6(a)) shall have occurred
and be continuing on the Maturity Date (as may be extended pursuant to this
Section 1) or any event shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) that with the passage of
time and the failure to cure would result in an Event of Default. The Company
may at any time prepay all or any portion of the outstanding Principal and
accrued and unpaid Interest, without penalty or premium.

(2) INTEREST. Interest on this Note shall commence accruing on the Issuance Date
at the Interest Rate and shall be computed on the basis of a 360-day year and
twelve 30-day months and shall be payable in arrears for each calendar month on
the last Business Day of each calendar month after the Issuance Date (each, an
“Interest Date”) with the first (1st) Interest Date being June [29], 2018.
Interest shall be payable on each Interest Date, to the record holder of this
Note on the applicable Interest Date in cash by wire transfer of immediately
available funds pursuant to wire instruction provided by the Holder in writing
to the Company. Prior to the payment of Interest on an Interest Date, Interest
on this Note shall accrue at the Interest Rate and be payable by way of
inclusion of the Interest in the Conversion Amount (as defined in
Section 3(b)(i)) on each Conversion Date (as defined in Section 3(c)(i)) in
accordance with Section 3(c)(i). The Company shall pay any and all taxes that
may be payable with respect to the issuance and delivery of shares of Common
Stock as Interest pursuant to this Section 2.

 

 

1  Insert date that is six (6) months immediately following the Issuance Date.



--------------------------------------------------------------------------------

(3) CONVERSION OF NOTES.

(a) At any time or times on or after December [•]2, 2018 or during an Event of
Default Conversion Period (as defined in Section 5(b)), subject to the
provisions of Section 3(d), this Note shall be convertible into fully paid and
nonassessable shares of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”), at the Conversion Rate (as defined below). The Company
shall not issue any fraction of a share of Common Stock upon any conversion. If
the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up to
the nearest whole share. The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) ”Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made and (B) accrued and unpaid Interest with respect to such Principal.

(ii) ”Conversion Price” means, as of any Conversion Date or other date of
determination, $0.68 per share, subject to adjustment as provided herein.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall transmit by facsimile
or electronic mail (or otherwise deliver), for receipt on or prior to 11:59
p.m., New York time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit I (the “Conversion Notice”) to the Company.
On or before the second (2nd) Trading Day following the date of receipt of a
Conversion Notice (a “Share Delivery Date”), the Company shall credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal At Custodian system. The Person or Persons entitled to receive the
shares of Common Stock issuable upon a conversion of this Note shall be treated
for all purposes as the record holder or holders of such shares of Common Stock
on the Conversion Date, irrespective of the date such shares of Common Stock are
credited to the Holder’s account with DTC.

 

2  Insert date that is six (6) months immediately following the Issuance Date.

 

- 2 -



--------------------------------------------------------------------------------

(ii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal amount of the Notes (and stated interest thereon)
held by such holders (the “Registered Notes”), which shall be conclusive and
binding for all purposes absent manifest error. The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and Interest, if any, hereunder, notwithstanding
notice to the contrary. A Registered Note may be assigned or sold in whole or in
part only by registration of such assignment or sale on the Register. Upon its
receipt of a request to assign or sell all or part of any Registered Note by a
Holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
Principal amount as the Principal amount of the surrendered Registered Note to
the designated assignee or transferee. Notwithstanding anything to the contrary
in this Section 3(c)(ii), the Holder may assign any Note or any portion thereof
to an Affiliate of the Holder or a Related Fund of the Holder without delivering
a request to assign or sell such Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (x) the Company may continue to deal solely with such assigning or selling
Holder unless and until the Holder has delivered a request to assign or sell
such Note or portion thereof to the Company for recordation in the Register;
(y) the failure of such assigning or selling Holder to deliver a request to
assign or sell such Note or portion thereof to the Company shall not affect the
legality, validity, or binding effect of such assignment or sale and (z) such
assigning or selling Holder shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register (the “Related Party
Register”) comparable to the Register on behalf of the Company, and any such
assignment or sale shall be effective upon recordation of such assignment or
sale in the Related Party Register. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company, but any portion of this Note with respect to which the Holder
submitted a Conversion Notice and the Company delivered to the Holder the number
of shares of Common Stock to which the Holder is entitled to upon such
conversion in accordance with this Section 3 shall be terminated and be of no
further force or effect. The Holder and the Company shall maintain records
showing the Principal and Interest, if any, converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 

- 3 -



--------------------------------------------------------------------------------

(d) Limitations on Conversions.

(i) Beneficial Ownership. The Company shall not effect the conversion of any
portion of this Note, and the Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to such conversion,
the Holder together with the other Attribution Parties collectively would
beneficially own in excess of 4.99% (the “Maximum Percentage”) of the shares of
Common Stock outstanding immediately after giving effect to such conversion. For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by the Holder and the other Attribution Parties shall
include the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (i) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of the other Attribution Parties and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any convertible
notes or convertible preferred stock or warrants) beneficially owned by the
Holder or any other Attribution Party subject to a limitation on conversion or
exercise analogous to the limitation contained in this Section 3(d)(i). For
purposes of this Section 3(d)(i), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of determining the number of outstanding
shares of Common Stock the Holder may acquire upon the conversion of the Note
without exceeding the Maximum Percentage, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (i) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the Securities and Exchange Commission, as
the case may be, (ii) a more recent public announcement by the Company or
(iii) any other written notice by the Company or the Company’s transfer agent
setting forth the number of shares of Common Stock outstanding (the “Reported
Outstanding Share Number”). If the Company receives a Conversion Notice from a
Holder at a time when the actual number of outstanding shares of Common Stock is
less than the Reported Outstanding Share Number, the Company shall notify the
Holder in writing of the number of shares of Common Stock then outstanding and,
to the extent that such Conversion Notice would otherwise cause the Holder’s
beneficial ownership, as determined pursuant to this Section 3(d)(i), to exceed
the Maximum Percentage, the Holder must notify the Company of a reduced number
of shares of Common Stock to be purchased pursuant to such Conversion Notice.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Trading Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder and any other Attribution Party since the date as of
which the Reported Outstanding Share Number was reported. In the event that the
issuance of shares of Common Stock to the Holder upon conversion of this Note
results in the Holder and the other Attribution Parties being deemed to
beneficially own, in the aggregate, more than the Maximum Percentage of the
number of outstanding shares of Common Stock (as determined under Section 13(d)
of the Exchange Act), the number of shares so issued by which the Holder’s and
the other Attribution Parties’ aggregate beneficial ownership exceeds the
Maximum Percentage (the “Excess Shares”) shall be deemed null and void and shall
be cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. Upon delivery of a written notice to the Company,
the Holder may from time to time increase or decrease the Maximum Percentage to
any other percentage not in excess of 4.99% as specified in such notice;
provided that (i) any such increase in the Maximum Percentage will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company and (ii) any such increase or decrease will apply only to the Holder and
the other Attribution Parties and not to any other Holder of Notes that is not
an Attribution Party of the Holder. For purposes of clarity, the shares of
Common Stock issuable pursuant to the terms of this Note in excess of the
Maximum Percentage shall not be deemed to be beneficially owned by the Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the Exchange Act. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

 

- 4 -



--------------------------------------------------------------------------------

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock pursuant to the terms of this Note, and the Holder
shall not have the right to receive pursuant to the terms of this Note any
shares of Common Stock, to the extent the issuance of such shares of Common
Stock, combined with all shares of Common Stock previously issued pursuant to
the Exchange Agreement and all Exchange Documents (as defined in the Exchange
Agreement), if any, would exceed 6,953,464 shares of Common Stock (as adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction occurring after the Issuance Date) (the “Exchange Cap”),
except that such limitation shall not apply in the event that the Company
obtains the approval of its shareholders as required by the applicable rules of
the Principal Market for issuances of Common Stock in excess of such amount.
Until such approval is obtained, no Holder of Notes shall be issued in the
aggregate, pursuant to the terms of this Note and the Other Notes, shares of
Common Stock in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the principal amount of this
Note issued to the Holder pursuant to the Exchange Agreement on the Exchange
Date and the denominator of which is the aggregate principal amount of this Note
and the Other Notes issued to the Holder and the Other Holders pursuant to the
Exchange Agreement and the Other Exchange Agreements as of the applicable date
of determination (with respect to each such holder, the “Exchange Cap
Allocation”). In the event that any Holder shall sell or otherwise transfer any
of such Holder’s Notes, the transferee shall be allocated a pro rata portion of
such Holder’s Exchange Cap Allocation, and the restrictions of the prior
sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation allocated to such transferee. In the event that any
Holder of Notes shall convert all of such holder’s Notes into a number of shares
of Common Stock which, in the aggregate, is less than such holder’s Exchange Cap
Allocation, then the difference between such holder’s Exchange Cap Allocation
and the number of shares of Common Stock actually issued to such holder shall be
allocated to the respective Exchange Cap Allocations of the remaining holders of
Notes on a pro rata basis in proportion to the aggregate principal amount of the
Notes then held by each such holder. In the event that the Company is prohibited
from issuing any shares of Common Stock for which a Conversion Notice has been
received as a result of the operation of this Section 3(d)(ii), the Company
shall pay to the Holder within three (3) Trading Days of the applicable
attempted conversion, cash by wire transfer of immediately available funds
pursuant to written wire instructions delivered by the Holder to the Company in
an amount per share of Common Stock that would have been issuable upon such
conversion if this Section 3(d)(ii) were not in effect: (x) in the event the
Holder delivers a Conversion Notice to the Company before 4:00:00 p.m., New York
time (or such other time as the Principal Market or other applicable Eligible
Market publicly announces is the official close of trading) on any given Trading
Day, the applicable Exchange Cap Weighted Average Price of the Common Stock for
the applicable Exchange Cap Period on the date of the Holder’s attempted
conversion and (y) in the event the Holder delivers a Conversion Notice to the
Company on or after 4:00:00 p.m., New York time (or such other time as the
Principal Market or other applicable Eligible Market publicly announces is the
official close of trading) on any given Trading Day, the Weighted Average Price
of the Common Stock on the date of the Holder’s attempted conversion.

 

- 5 -



--------------------------------------------------------------------------------

(4) RESERVATION OF AUTHORIZED SHARES. The Company shall reserve out of its
authorized and unissued shares of Common Stock a number of shares of Common
Stock for this Note equal to 150% of the Conversion Rate with respect to the
Conversion Amount of this Note as of the Issuance Date. So long as any portion
of this Note is outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of this Note, 150% of the
number of shares of Common Stock specified in this Section 4 as shall from time
to time be necessary to effect the conversion of all of the Notes then
outstanding.

(5) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Exchange Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Exchange Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.

(b) Event of Default Conversion Price. At any time from and after the occurrence
of an Event of Default and continuing after such occurrence until the date that
is one (1) Trading Days immediately following the date such Event of Default is
cured or waived in writing by the Holder (such period, an “Event of Default
Conversion Period”), the Holder may at any time and from time to time, at the
Holder’s option, deliver one or more Conversion Notices to the Company
indicating the Holder’s election to convert (each, an “Event of Default
Conversion”, and the date of such Event of Default Conversion, each, an “Event
of Default Conversion Date”) all, or any part of, the Conversion Amount then
outstanding hereunder (such portion of the Conversion Amount subject to such
Event of Default Conversion, the “Event of Default Conversion Amount”) into
shares of Common Stock at the applicable Event of Default Conversion Price in
lieu of the Conversion Price then in effect. On any Event of Default Conversion
Date, the Holder may voluntarily convert any Event of Default Conversion Amount
pursuant to Section 3(c) (with “Event of Default Conversion Price” replacing
“Conversion Price” for all purposes hereunder with respect to such Event of
Default Conversion) by designating in the Conversion Notice delivered pursuant
to this Section 5(b) that the Holder is electing to use the Event of Default
Conversion Price for such conversion according to this Section 5(b) by checking
the box “Event of Default Conversion Price” on the applicable Conversion Notice.
The Company shall be required to honor such Event of Default Conversions by
delivering shares of Common Stock on or prior to the applicable Share Delivery
Date pursuant to the terms and conditions set forth in Section 3(c), but based
on a Conversion Price equal to the Event of Default Conversion Price. In the
event an Event of Default Conversion Floor Price Condition occurs, the Company
shall deliver to the Holder, in addition to the shares of Common Stock due to
the Holder upon such Event of Default Conversion, the applicable Event of
Default Conversion Cash Amount to be delivered to the Holder by wire transfer of
immediately available funds pursuant to wire instructions delivered to the
Company by the Holder in writing.

 

- 6 -



--------------------------------------------------------------------------------

(6) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) at any time following the fifth (5th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than 150% of the sum of the number
of shares of Common Stock that the Holder would be entitled to receive upon a
conversion of the full Conversion Amount of this Note (without regard to any
limitations on conversion set forth in Section 3(d) or otherwise);

(ii) the Company’s failure to pay to the Holder any amount of Principal,
Interest, any redemption or other amounts when and as due under this Note,
except, in the case of a failure to pay Interest when and as due, in which case
only if such failure continues for a period of at least an aggregate of five
(5) Business Days;

(iii) the Company or any of its subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

(iv) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its subsidiaries or (C) orders the liquidation of the Company or any of
its subsidiaries; and

(v) other than as specifically set forth in another clause of this Section 6(a),
the Company or any of its subsidiaries breaches any representation, warranty,
covenant or other term or condition of this Note or the Exchange Agreement,
except, in the case of a breach of a covenant or other term or condition of this
Note or the Exchange Agreement which is curable, only if such breach continues
for a period of at least an aggregate of ten (10) Business Days.

 

- 7 -



--------------------------------------------------------------------------------

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one (1) Business Day
deliver written notice thereof via facsimile or electronic mail and overnight
courier (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default, the Holder may require the Company to
redeem (an “Event of Default Redemption”) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to require the Company to redeem. Each
portion of this Note subject to redemption by the Company pursuant to this
Section 6(b) shall be redeemed by the Company in cash by wire transfer of
immediately available funds at a price equal to: (i) with respect to an Event of
Default Redemption related to an Event of Default described in Section 6(a)(i)
or Section 6(a)(v) as it relates to the Company’s failure to deliver the
required number of shares of Common Stock on the applicable Share Delivery Date,
the greater of (x) 112% of the Conversion Amount being redeemed and (y) the
product of (A) the Conversion Amount being redeemed and (B) the quotient
determined by dividing (I) the greatest Closing Sale Price of the shares of
Common Stock during the period beginning on the date immediately preceding such
Event of Default and ending on the date the Holder delivers the Event of Default
Redemption Notice, by (II) the lowest Event of Default Conversion Price in
effect during such period and (ii) with respect to an Event of Default
Redemption related to any other Event of Default, 112% of the Conversion Amount
being redeemed (the “Event of Default Redemption Price”). To the extent
redemptions required by this Section 6(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 6, but subject to Section 3(d), until
the Event of Default Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this
Section 6(b) (together with any interest thereon) may be converted, in whole or
in part, by the Holder into Common Stock pursuant to Section 3 and Section 5(b).
The parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 6(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any Event of
Default redemption premium due under this Section 6(b) is intended by the
parties to be, and shall be deemed, a reasonable estimate of the Holder’s actual
loss of its investment opportunity and not as a penalty. Receipt of the Event of
Default Redemption Price by the Holder shall be the sole and exclusive remedy of
the Holder with respect to the portion of this Note so redeemed in connection
with an Event of Default hereunder.

(7) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

- 8 -



--------------------------------------------------------------------------------

(8) COVENANTS.

(a) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than Permitted Indebtedness.

(b) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
subsidiaries (collectively, “Liens”) other than Permitted Liens.

(9) AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Note may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

(10) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company.

(11) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
in the Exchange Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

- 9 -



--------------------------------------------------------------------------------

(12) SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(13) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) ”Affiliate” shall have the meaning ascribed to such term in Rule 405 of the
Securities Act of 1933, as amended.

(b) ”Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Common Stock would
or could be aggregated with the Holder’s and the other Attribution Parties for
purposes of Section 13(d) of the Exchange Act. For clarity, the purpose of the
foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(c) “Bloomberg” means Bloomberg Financial Markets.

(d) ”Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(e) ”Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

- 10 -



--------------------------------------------------------------------------------

(f) ”Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(g) ”Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE American, The NASDAQ Global Select Market or The NASDAQ Capital
Market.

(h) ”Event of Default Conversion Cash Amount” means an amount in cash, equal to
112% of the product obtained by multiplying (1) the applicable Event of Default
Conversion Price without giving effect to clause (ii) of such definition and
(2) the difference obtained by subtracting (I) the number of shares of Common
Stock delivered to the Holder on the applicable Share Delivery Date related to
the applicable Event of Default Conversion Date from (II) the quotient obtain by
dividing (x) the applicable Conversion Amount that the Holder has elected to be
the subject of the applicable Conversion Notice pursuant to Section 3(c) and
Section 5(b), by (y) the applicable Event of Default Conversion Price without
giving effect to clause (ii) of such definition.

(i) ”Event of Default Conversion Price” means, with respect to any Event of
Default Conversion, that price which shall be the greater of (i) the lower of
(x) the Conversion Price then in effect and (y) 75% of the lowest Weighted
Average Price of the Common Stock during the twenty (20) consecutive Trading Day
period ending on the Trading Day immediately preceding the date of the
applicable Event of Default Conversion (such Weighted Average Prices to be
appropriately adjusted for any share dividend, share split, share combination,
reclassification or similar transaction during such twenty (20) consecutive
Trading Day period) and (ii) $0.15

(as appropriately adjusted for any share dividend, share split, share
combination, reclassification or similar transaction occurring on or after the
Exchange Date) or such greater number as may be required by the Principal
Market.

(j) ”Event of Default Conversion Floor Price Condition” means that the relevant
Event of Default Conversion Price, is being determined based on clause (ii) of
such definition.

 

- 11 -



--------------------------------------------------------------------------------

(k) ”Exchange Agreements” means those certain Exchange Agreements entered into
by the Company and certain holders of the Company’s Series B Convertible
Preferred Stock, par value $0.0001 per share, which provide, among other things,
for the issuance of the Notes.

(l) ”Exchange Cap Period” means a period beginning on the delivery of a
Conversion Notice to the Company by the Holder which the Company cannot honor
due to the Exchange Cap, and ending on the earlier to occur of (i) a subsequent
delivery to the Company by the Holder of a Conversion Notice which the Company
cannot honor due to the Exchange Cap and (ii) 4:00:00 p.m., New York time (or
such other time as the Principal Market or other applicable Eligible Market
publicly announces is the official close of trading) on the date of the Holder’s
attempted conversion.

(m) ”Exchange Cap Weighted Average Price” means, for any security, the dollar
volume-weighted average price for such security on the Principal Market during
the applicable Exchange Cap Period, as reported by Bloomberg through its “Volume
at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the applicable Exchange
Cap Period, as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such period, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the OTC Link or “pink sheets” by
OTC Markets Group Inc. (formerly Pink OTC Markets Inc.) during such period. If
the Exchange Cap Weighted Average Price cannot be calculated for a security on
any of the foregoing bases, the Exchange Cap Weighted Average Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

(n) ”Exchange Date” means June 22, 2018.

(o) ”GAAP” means United States generally accepted accounting principles,
consistently applied.

(p) ”Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

(q) ”Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through (vi)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.

 

- 12 -



--------------------------------------------------------------------------------

(r) ”Interest Rate” means 1.00% per month.

(s) ”Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) trade payables incurred in the ordinary course of business
consistent with past practice, (iii) Permitted Indebtedness set forth on
Schedule 13(s) attached hereto as in effect on the Exchange Date, (iv) lines of
credit or other revolving credit facilities from financial institutions or other
lenders and (v) Indebtedness secured by Permitted Liens.

(t) ”Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, (vii) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payments of custom
duties in connection with the importation of goods, (viii) Liens arising from
judgments, decrees or attachments in circumstances with respect to the payment
of money aggregating to not more than $500,000 and (ix) Liens incurred in
connection with the Permitted Indebtedness set forth in clause (iii) or (iv) of
such definition.

(u) ”Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(v) ”Principal Market” means The NASDAQ Global Market.

 

- 13 -



--------------------------------------------------------------------------------

(w) ”Related Fund” means, with respect to any Person, a fund or account managed
by such Person or an Affiliate of such Person.

(x) ”Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the entire final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York Time).

(y) ”Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

[Signature Page Follows]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

ALTIMMUNE, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 13(s)

Permitted Indebtedness under Clause (iii) of such definition

 

1. The Company has two non-interest bearing research funding arrangements with
Banque Publique d’Investissement (BPI France) entered into in December 2013 that
provided its French subsidiary up to €750,000 in research funding in the first
arrangement and up to €250,000 in the second arrangement. The Company is
permitted to draw 50% of the funds upon the signing of the arrangements, an
additional 30% contingent upon a financial audit and technical progress report,
and the remaining amount to be drawn at the completion of the research and
development project being funded by the arrangements. In October 2016, the
Company and BPI France agreed to extend the term on the arrangement by two
years.

 

2. Lease Agreement between Financial Corporation and the Company (formerly Vaxin
Inc.), dated June 11, 2014. (Toshiba eStudio 2330c color copier/printer)

 

3. Lease Agreement between ARE-Maryland No. 30, LLC and the Company, dated
June 30, 2017.

 

4. Lease Agreement between CTL Analyzers LLC and the Company, dated May 9, 2017.
(ImmunoSpot S6 Universal Analyzer, with Cell counting software)

 

5. Lease Agreement between Thermo Fisher Financial Services, Inc. and the
Company, dated June 28, 2017. (Block Real-Time PCR System)

 

6. The Company had a secured credit facility from ServisFirst that provided for
borrowings up to $200,000 which matured in June 2015. In January 2015, the
Company entered into a new secured credit facility with ServisFirst that
provides for borrowings up to $250,000 and initially matured in April 2018.
ServisFirst extended the maturity through July 27, 2018 and the Company expects
to enter into a new secured credit facility with ServisFirst effective June
2018.



--------------------------------------------------------------------------------

EXHIBIT I

ALTIMMUNE, INC.

CONVERSION NOTICE

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Altimmune, Inc., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $0.0001 per share (the “Common
Stock”) of the Company, as of the date specified below.

 

Date of Conversion:

  

 

 

Aggregate Conversion Amount to be converted:

  

 

Aggregate accrued and unpaid Interest to be converted:

  

 

Please confirm the following information:

 

Conversion Price / Event of Default Conversion Price:

  

 

 

Number of shares of Common Stock to be issued:

  

 

Please check the following box if the Conversion Price is being determined by
the Event of Default Conversion Price: ☐ Please issue the Common Stock into
which the Note is being converted by Deposit/Withdrawal at Custodian as follows:

 

DTC Participant::

  

 

DTC Number:

  

 

Account Number:

  

 

Transaction Code Number:

  

 

Facsimile Number and Electronic Mail:

  

 

Authorization:

  

 

 

By:

  

 

 

Title:

  

 

 

Dated:   

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
Continental Stock Transfer & Trust Company to issue the above indicated number
of shares of Common Stock.

 

ALTIMMUNE, INC.

By:  

 

  Name:   Title: